Citation Nr: 1021289	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  07-12 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1. Entitlement to service connection for irritable bowel 
syndrome (IBS), to include as secondary to service-connected 
duodenal ulcer with hiatal hernia, Barrett's esophagus and 
gastroesophageal reflux disease.

2. Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1981 to September 
1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from June 2006 and June 2008 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine.

The Veteran was afforded a hearing in May 2007 before the 
Decision Review Officer regarding his service connection 
claim for IBS.  A transcript is included in the record.  In 
October 2009 the Veteran testified before the undersigned via 
video teleconference and a transcript of that proceeding is 
also incorporated into the record.

FINDINGS OF FACT

1.  The Veteran's currently diagnosed irritable bowel 
syndrome (IBS) is not shown to be causally related to his 
period of active military service or otherwise caused or made 
worse by his service-connected duodenal ulcer with hiatal 
hernia, Barrett's esophagus and gastroesophageal reflux 
disease. 

2.  Throughout the rating period on appeal, the Veteran has 
had no more than level II hearing impairment in the right ear 
or left ear. 

CONCLUSIONS OF LAW

1.  The current irritable bowel syndrome disability was not 
incurred in or aggravated by active service; nor is it 
proximately due to, the result of, or aggravated by his 
service-connected duodenal ulcer with hiatal hernia, 
Barrett's esophagus and gastroesophageal reflux disease 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2009).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.85, 4.86, Diagnostic Code (DC) 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2009); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in April 2006 for the service connection claim 
and in February 2008 for the increased rating claim, both of 
which included notice as required by Dingess v. Nicholson, 19 
Vet. App. 473 (2006).   

Furthermore, for an increased-compensation claim, section § 
5103(a) provides that the Secretary notify the claimant that, 
(1) to substantiate an increased-rating claim, the evidence 
must demonstrate "a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life" and (2) that if an 
increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes based on 
"the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life."  
The notice may also provide examples of the types of medical 
and lay evidence that may be obtained or submitted.  Such 
notice was provided to the Veteran in February 2008 and in 
September 2008.     

Moreover, the record shows that the appellant was represented 
by the Disabled American Veterans (DAV) organization (and its 
counsel) throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  Based on the record 
as a whole, the Board finds that a reasonable person would 
have understood from the information that VA provided to the 
appellant what was necessary to substantiate his service 
connection and increased rating claims, and as such, that he 
had a meaningful opportunity to participate in the 
adjudication of his claims such that the essential fairness 
of the adjudication was not affected.  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran a legally 
sufficient audiological examination as well as more than one 
VA examination regarding his IBS, though the Veteran canceled 
the July 2009 examination, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained, including the medical documents underlying the 
Veteran's Social Security disability determination, and 
associated them with the Veteran's claims file, and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the appellant in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria - Service Connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service- 
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b)

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Discussion - IBS

The Veteran contends that his irritable bowel syndrome is 
secondary to his service connected disability of Barrett's 
esophagus disorder.  Therefore, he maintains that service 
connection is warranted for the additional disability.  
However, after carefully considering the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against 
that claim.  Accordingly, the appeal will be denied.

The Board has reviewed the Veteran's service treatment 
records and finds no evidence of complaints of, or treatment 
for irritable bowel syndrome.

In March 2006, following a fee-based colonoscopy, the doctor 
reached the diagnosis of irritable bowel syndrome (IBS).  
However, the private doctor provided no opinion as to the 
etiology of the IBS.  

In May 2006 the Veteran was provided with a VA esophagus and 
hiatal hernia examination.  The claims file was reviewed.  
The examiner noted the Veteran was already service-connected 
for duodenal ulcer, with hiatal hernia and Barrett's 
esophagus and gastroesophageal reflux disease.  Following an 
objective examination,  the examiner also reached the 
diagnosis of IBS.  However the examiner found the IBS was not 
caused by or a result of the Veteran's Barrett's esophagus 
disorder.  The examiner stated IBS and Barrett's esophagus 
were two separate entities with no etiologic connections.  
The examiner considered the Veteran's claims file and even 
noted previous treatment reports and subjective complaints.  
Following an objective examination the examiner articulated 
an opinion with an explanation.  The Board finds this 
examination to be legally sufficient.

In his July 2006 notice of disagreement, the Veteran objected 
to how the examination was conducted, its lack of follow-up 
tests, and the Veteran voiced his objections to the 
examiner's decision to rely upon certain examinations.

In January 2007 the Veteran was provided with another VA 
esophagus and hiatal hernia examination with the same 
examiner as had conducted the 2006 examination.  Again the 
claims file was reviewed.  Following an objective 
examination, the examiner held to his opinion that IBS and 
Barrett's esophagus were two distinct entities.  The report 
also noted that the examiner discussed the Veteran's 
assertion with the Veteran's own gastroenterologist, who 
agreed that IBS was not caused by or the result of Barrett's 
esophagus.  

Later within January 2007, the same examiner provided a 
supplemental opinion after reviewing the record, having 
interviewed the Veteran and conducted the objective 
examination previously, and opined that the IBS was not 
caused by or was aggravated by the hiatal hernia and or the 
gastroesophageal reflux disease.  The examiner noted that IBS 
is a separate entity which has an etiology that is not well 
defined, but is not connected in any way with either hiatal 
hernia or gastroesophagael reflux.   

As well, the Board finds that the January 2007 examination 
and supplemental opinion are legally sufficient.  

The record contains VA treatment reports in 2006 and 2007 
that include IBS as an active problem; however no treating 
medical personnel offered an opinion at to its etiology.

The Veteran was scheduled for another VA esophagus and hiatal 
hernia examination in July 2009; however he failed to report.  
The notification in the claims file indicates the Veteran 
cancelled the examination. 

The only medical opinion in the claims file is negative to a 
causal or aggravation relationship between IBS and the 
Veteran's service-connected disabilities.  The only reports 
to the contrary come from the Veteran.  As a layman, however, 
he is only qualified to report on matters which are capable 
of lay observation, such as his various symptoms.  He is not 
qualified to render opinions which require medical expertise, 
such as the diagnosis of those symptoms or the cause of a 
particular disability.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
The Board finds the issue of the etiology of a disorder such 
as IBS too complicated to lend itself to the opinion of a lay 
person.  Therefore, his opinion, without more, cannot be 
considered competent evidence of service connection.  38 
C.F.R. § 3.159(a).  Absent such evidence, service connection 
is not warranted.  Accordingly, service connection for IBS, 
to include as secondary to duodenal ulcer with hiatal hernia, 
Barrett's esophagus and gastroesophageal reflux disease is 
denied.

Considering the Veteran's claim on a direct basis, the Board 
notes that lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the Board notes no service treatment record contains 
a diagnosis of IBS and the Veteran has not made statements to 
the effect that he has suffered from IBS since service.  
Therefore, continuity has not here been established, either 
through the competent evidence or through his statements.  In 
this regard, evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, which in this case is over 20 years, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, no competent evidence of record causally relates 
the IBS disability to any in-service injury or medical 
treatment.   

In arriving at this decision, the Board has considered the 
doctrine of reasonable doubt.  However, that doctrine is only 
invoked where there is an approximate balance of evidence 
which neither proves nor disproves the claim.  In this case, 
the preponderance of the evidence is against the Veteran's 
claim; and, therefore, the doctrine of reasonable doubt is 
not applicable.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.

Increased Evaluation - Bilateral Hearing Loss

The Veteran is claiming entitlement to an increased rating 
for bilateral hearing loss.  He is assigned a noncompensable 
evaluation.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1 (2009).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, and as 
measured by puretone audiometric tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.

The rating schedule for hearing loss establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometric test.  The horizontal lines in Table VI 
(38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometric test.

The numeric designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the horizontal 
row appropriate for the percentage of discrimination and the 
vertical column appropriate to the puretone decibel loss.

The percentage disability evaluation is found from Table VII 
(38 C.F.R. § 4.85) by intersecting the horizontal column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the vertical row appropriate to 
the numeric designation level for the ear having the poorer 
hearing acuity.  For example, if the better ear has a numeric 
designation Level of "V" and the poorer ear has a numeric 
designation Level of "VII," the percentage evaluation is 30 
percent.  38 C.F.R. §§ 4.85(b), 4.87 (2009).

The Board notes that the Veteran was already service-
connected for his tinnitus disability with a 10 percent 
evaluation, the highest available rating.  The Board also 
notes there are no private treatment reports in the record 
and the Veteran has not reported that he sought or received 
any private evaluation of his hearing loss.   

Prior to submitting his claim, the Veteran underwent a VA 
audiological evaluation for new hearing aids in October 2007.  
He had complained of an increase in hearing loss over the 
previous 6 months, right ear more so than left.  Upon an 
objective examination of the ear, the audiologist noted such 
significant cerumen (ear wax) in the right ear that the ear 
drum (TM) was not visible.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
80
75
75
80
LEFT
45
50
55
60
70

Word recognition scores were judged to be excellent for the 
right ear and good for the left ear.  The audiologist 
recommended the Veteran obtain a different appointment for 
the ear wax removal and a consultation before any hearing aid 
fitting.

A December 2007 VA otolaryngology consultation noted the 
right ear wax impaction, that considerable wax was removed 
with a curette, both ear drums were intact, no lesions were 
noted, and the tuning fork test was normal.  The Veteran was 
allowed to return to the audiologist.

The Veteran submitted his claim seeking an increased 
evaluation for his noncompensable hearing loss in February 
2008.  

The Veteran was afforded a VA audio examination in April 
2008.  The claims file was reviewed.  The examiner noted both 
the right and left ear canal were clear and ear drums 
visible.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
50
55
55
LEFT
45
45
50
50
50

Pure tone threshold averages (from 1000 to 4000 Hz) were 52.5 
decibels (dB) in the right ear and 48.75 dB in the left ear.  
Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 percent in the left ear.  

The June 2008 rating decision, now on appeal, continued the 
Veteran's noncompensable rating and the Veteran disagreed, 
referring to the October 2007 audiological results which 
would appear to show his hearing was worse.  See July 2008 
statement. 

In November 2008 the Veteran was afforded another VA 
audiological examination.  During this authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
45
45
55
LEFT
40
45
45
50
50

Pure tone threshold averages (from 1000 to 4000 Hz) were 
42.25 dB in the right ear and 47.5 dB in the left ear.  
Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 86 in the left ear.

The examiner noted the Veteran's complaint of having 
difficulty "picking up speech."  She also noted the DD 214 
listing of his service specialty and the Veteran's 
description of his military noise exposure as being from 
aircraft.  The Veteran denied occupational and recreational 
noise exposure, as well as a history of tinnitus (despite the 
Veteran being service-connected for tinnitus with a 10 
percent evaluation).      

The Board acknowledges that the November 2008 examination 
report indicated that while middle ear status was normal and 
Type A tympanograms were noted for both ears, the acoustic 
reflexes could not be measured in either ear "due to the 
presence of excessive physiologic noise."  The measurement 
of acoustic reflexes is not needed for rating purposes; 
because the examination on the whole is legally sufficient, 
the Board will not remand for yet another VA audiological 
examination.  

The examiner was asked to reconcile the multiple testing 
results.  She noted the October 2007 evaluation had found a 
conductive component to the hearing loss in the right ear 
that was secondary to the ear wax build-up.  This had 
resulted in the more severe hearing loss.  She noted the 
Veteran had been referred to the ENT clinic for removal of 
that wax accumulation.  The April 2008 VA audio examination 
had found the right ear was free of ear wax build-up and so 
the hearing loss was less severe.  The examiner found the 
April 2008 hearing loss results consistent with the November 
2008 levels, both finding mild to moderate sensorineural 
hearing loss.  

The October 2007 VA evaluation is not for consideration 
because it did not include a Maryland CNC controlled speech 
discrimination test as required under 38 C.F.R. §4.85.  The 
April and November 2008 VA examination reports are fully 
compliant with the criteria of § 4.85 and are for 
consideration in the increased rating claim.  Applying the 
findings of the April 2008 and November 2008 audiology 
examinations to the rating criteria for hearing impairment, 
the Board concludes that there is no basis for a compensable 
rating assignment for the Veteran's hearing loss.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          

Applying the method for evaluating hearing loss to the 
results of the veteran's audiological evaluations, the April 
2008 VA audiometric evaluation reveals Level II hearing 
acuity in the right ear, and Level I hearing acuity in the 
left ear, based on application of the reported findings to 
Table VI.  Application of these findings to Table VII 
corresponds to a 0 percent rating under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  The November 2008 VA audiological 
examination shows that the Veteran's right ear manifests an 
average puretone threshold of 46.25 decibels, and 92 percent 
speech discrimination, and reference to 38 C.F.R. § 4.85, 
Table VI, shows the Veteran's right ear hearing loss to be 
Level I impairment.  On that examination, the Veteran's left 
ear manifests an average puretone threshold of 47.5 decibels, 
and 86 percent speech discrimination, and reference to 
38 C.F.R. § 4.85, Table VI, shows the Veteran's left ear 
hearing loss to be Level II impairment.  Application of these 
findings to Table VII corresponds to a 0 percent rating under 
38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board finds the November 2008 as well as the April 2008 
VA audio examinations legally sufficient.  The examiner in 
April 2008 stated explicitly that the claims file had been 
reviewed, while the examiner for the November 2008 
examination was not explicit, the November 2008 examiner 
referred to the Veteran's DD214 which is contained in the 
claims file.  Both examiners considered the Veteran's 
subjective reports about his hearing and the November 2008 
examiner reconciled the difference between the 2007 
evaluation and April 2008 VA audio examination by pointing 
out the finding and removal of the ear wax accumulation in 
the right ear canal.  The Board also notes that the examiner 
for the November 2008 examination indicated that the acoustic 
reflexes could not be measured; however the measurements of 
these reflexes is not needed for rating purposes.

Moreover, neither ear shows an exceptional pattern of hearing 
impairment under Table VIA.  Therefore, the provisions of 38 
C.F.R. §§ 4.86(a) or 4.86(b) are not for application.

The Board is limited in evaluating hearing loss to the 
mechanical application of the rating schedule under the 
specified testing methods.  Therefore, any impact of the 
hearing loss on the Veteran's daily life cannot be accounted 
for outside the rating tables of 38 C.F.R. § 4.85.  The 
noncompensable evaluation currently assigned for his 
bilateral hearing loss accurately reflects his disability 
picture as contemplated under the VA rating criteria 
throughout the rating period on appeal.

The Board has considered whether other diagnostic codes would 
provide a higher evaluation for the Veteran; however, there 
are no treatment records in the claims file indicating an 
objective finding of occasional dizziness or dizziness and 
occasional staggering to consider a 10 percent or 30 percent 
evaluation respectively under Diagnostic Code 6204 for 
peripheral vestibular disorders.  Nor is there a diagnosis of 
Meniere's syndrome (endolyphatic hydrops) with hearing 
impairment with vertigo less than once a month, with or 
without tinnitus, such that the Board may have considered a 
30 percent evaluation under Diagnostic Code 6205.  

In sum, there is no support for a compensable evaluation for 
bilateral hearing loss for any portion of the rating period 
on appeal.  Without an approximate balance of positive and 
negative evidence that would give rise to a reasonable doubt 
in favor of the appellant receiving an increased rating, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Extraschedular Consideration

In this instance, the Veteran's hearing loss is clearly 
accounted for bilateral hearing loss noncompensable 
evaluation.  The Board finds the Diagnostic Code adequately 
addresses the Veteran's symptoms.  The Veteran has not 
claimed any hospitalization because of his hearing loss 
disability.  The Board acknowledges that the Veteran's 
employment status appears in the record to be that of 
retired, with medical treatment reports obtained as part of 
his Social Security disability determination which indicate 
disabilities other than hearing loss, including of alcohol 
abuse, now in remission, a lack of a driver's license, 
generalized anxiety disorder, obligations regarding the care 
of his spouse, and various gastrointestinal disorders.  As 
such, the diagnostic code for the Veteran's service-connected 
disability adequately describes the current disability level 
and symptomatology and, therefore, a referral for an 
extraschedular rating is not warranted.   See Thun v. Peake, 
22 Vet. App. 111, 115 (2008)  


ORDER

Entitlement to service connection for irritable bowel 
syndrome, to include as secondary to duodenal ulcers with 
hiatal hernia, Barrett's esophagus and gastroesophageal 
reflux disease, is denied.

A compensable evaluation for bilateral hearing loss is 
denied.




____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


